McNally, J. (dissenting).
I dissent, in part, and vote to affirm.
It would appear that plaintiff may maintain the first cause of action in equity for an accounting upon the claimed basis that property of the plaintiff was entrusted to defendants. Pretrial *393procedures may, as suggested by Special Term, disprove a trust or fiduciary relationship and afford a basis for other appropriate relief.
Rabin, J. P., Stevens and Steuer, JJ., concur in Per Curiam opinion; McNally, J., dissents in part and votes to affirm in memorandum, in which Eager, J., concurs.
Order, so far as appealed from, entered on June 12, 1962, modified on the law by granting defendants’ motion to dismiss the first cause of action, with leave to plaintiff to serve an amended complaint in an action at law and, as so modified, affirmed, without costs.